TATE, Judge.
No appearance has been made before this Court on behalf of defendant-appellant, either by brief or in person. It is therefore presumed • that the appeal has been abandoned, and it will accordingly be dismissed, Falcon v. Falcon, 224 La. 938, 71 So.2d 334; Peace v. Love, 223 La. 772, 66 So.2d 803; Bains v. Kenneson, La.App. 1 Cir., 16 So.2d 555; Succession of James, 1 Cir., 1 La.App. 354; Johnson v. Montgomery, La.App. 2 Cir., 84 So.2d 213; see Grandmougin v. Green, 1 Cir., 17 La.App. 49, 135 So. 259.
Appeal dismissed.